MINER, Circuit Judge,
concurring:
I concur in the result but perceive only one factual issue remaining for determination on remand — whether Eagle-Picher warned the United States of dangers known to it but not known to the Government. I respectfully disagree with the proposition, advanced by the district court and endorsed by the majority, that it is incumbent upon Eagle-Picher in this case to “show that the applicable federal contract includes warning requirements that significantly conflict with those that might be imposed by state law,” ante at 620, in order to prevail on its Government contractor defense. Moreover, I see no purpose in directing the district court on remand to evaluate the Navy Shipment Marking Handbooks and other evidence to determine if there is a factual issue as to whether “the Government might have precluded Eagle-Picher from including any product warnings with the goods alleged to have injured the workers,” ante at 637. Whether the Government prevented the asbestos manufacturers from including a warning with asbestos product shipments is an irrelevant inquiry in this case, since it is apparent from the record in its present state that Eagle-Picher was shielded by the Government contractor defense from any state law duty to warn the shipyard employees, provided it had warned the Government of known hazards.
It is common ground that a successful contractor defense must meet the standards established in Boyle v. United Technologies Corp., 487 U.S. 500, 108 S.Ct. 2510, 101 L.Ed.2d 442 (1988), a products liability case involving a claim of defect in the design of a Marine Corps helicopter escape hatch. Boyle teaches that the operation of state law is displaced whenever it conflicts significantly with an identifiable federal policy or interest. Id. 487 U.S. at 507-08, 108 S.Ct. at 2515-16, 101 L.Ed.2d at 454-55. Displacement of state law is not dependent only upon a finding of significant conflict between “federal contracting requirements and state tort duties,” ante at 635 (emphasis added), as the majority would have it. Here, as in Boyle, there is a strong federal interest in the supply of military products and equipment to the armed forces through contractors who will not refuse to bid for fear of lawsuits or will not pass higher liability insurance premiums on to the Government in the form of increased prices. Here, as in Boyle, that clearly identifiable interest clashes in a significant way with the operation of state law governing liability for dangerous products.
In an effort to distance the case at bar from Boyle, the majority notes a “contrast” between the design defect theory put forward by the plaintiff in Boyle and the “alleged failure to warn, a separate tort theory,” ante at 629, put forward by the plaintiffs here. The distinction is hardly so sharp as to be called a “contrast,” however. Defects in product manufacturing and design and failure to warn of product hazards are all of a piece under the general rubric of strict products liability. See generally W. Keeton, D. Dobbs, R. Keeton & D. Owen, Prosser and Keeton on Torts § 99, at 695-98 (5th ed. 1984). The plaintiffs’ claims concededly are governed by New York law where federal law does not apply and, “[although failure to warn sounds in negligence, New York courts have also held that inadequate warnings will render a product defective for purposes of warranty and strict products liability.” Ezagui v. Dow Chemical Corp., *638598 F.2d 727, 733 (2d Cir.1979) (failure to provide adequate warning established pri-ma facie case of product defect). The New York rule is that, “[rjegardless of the descriptive terminology used to denominate the cause of action (viz. ‘strict liability’ or ‘negligence’), where the theory of liability is failure to warn, negligence and strict liability are equivalent.” Wolfgruber v. Upjohn Co., 72 A.D.2d 59, 62, 423 N.Y.S.2d 95, 97 (4th Dep’t 1979), aff'd mem., 52 N.Y.2d 768, 417 N.E.2d 1002, 436 N.Y.S.2d 614 (1980); see also Alfieri v. Cabot Corp., 17 A.D.2d 455, 460, 235 N.Y.S.2d 753, 759 (1st Dep’t 1962), aff'd mem., 13 N.Y.2d 1027, 195 N.E.2d 310, 245 N.Y.S.2d 600 (1963). If New York law is to be applied, disparate theories of liability cannot be relied upon to distinguish the claims asserted by plaintiffs here from the claims asserted in Boyle.
Since there is a significant conflict between state law and federal policy, and since failure to warn may be equated with design defects as the theory of recovery in this case, there remains for analysis only the conditions enumerated in the Supreme Court’s formulation of the Government contractor defense:
Liability for ... defects in military equipment cannot be imposed, pursuant to state law, when (1) the United States approved reasonably precise specifications; (2) the equipment conformed to those specifications; and (3) the supplier warned the United States about the dangers in the use of the equipment that were known to the supplier but not to the United States.
Boyle, 108 S.Ct. at 2518.
It seems to me that the first two conditions clearly have been met here: the Government approved reasonably precise specifications for insulation cement, including the asbestos component, and the parties do not dispute that the material furnished conformed to specifications. The Government also specified the contents of the asbestos package label. If a warning were desired, it would have been prescribed. The decision to omit any warning was an exercise of the type of discretion protected by the discretionary function exception to the Federal Tort Claims Act, an exception which applies where the government either exercises or fails to exercise a discretionary function. 28 U.S.C. § 2680(a) (1982); Myslakowski v. United States, 806 F.2d 94 (6th Cir.1986), cert. denied, 480 U.S. 948, 107 S.Ct. 1608, 94 L.Ed.2d 793 (1987); see Robinson v. United States, 891 F.2d 31, 36-38 (2d Cir.1989). The only warning required was a warning to the Government of dangers known to the supplier but not to the Government, in compliance with the third prong of the Boyle test. In any event, the Government contractor defense would be set at naught if the failure to attach a warning label to a product could be asserted as the predicate for a products liability claim that otherwise would be barred. See Nicholson v. United Technologies Corp., 697 F.Supp. 598, 603 (D.Conn.1988); see also In re “Agent Orange” Product Liability Litigation, 818 F.2d 187 (2d Cir.1987), cert. denied, 487 U.S. 1234, 108 S.Ct. 2898, 101 L.Ed.2d 932 (1988).1
Also capable of rejection on the present state of the record is the contention by plaintiffs that the injurious asbestos-based cement was a “stock” item similar to the hypothetical “stock” helicopter referred to in Boyle as not subject to the contractor defense. Boyle, 108 S.Ct. at 2516. Here, the cement product was manufactured as specified by the Government, although stock items may have been used as components. Agent Orange itself was composed of stock items, but the Government prescription of how those items should be combined and packaged was the key to the military contractor defense asserted by the manufacturer of that toxic chemical. See *639Agent Orange, 818 F.2d at 191. Neither is there any basis in the record for plaintiffs’ contention that performance specifications are at issue here. The specifications for insulation cement, whether developed by Eagle-Picher or the Government or both in tandem, are content-specific and bear no relationship to the performance standards of a product such as an air conditioning unit ordered by “specifying the cooling capacity but not the precise manner of construction,” Boyle, 108 S.Ct. at 2516.
I agree with the plaintiffs, the district court and the majority that the third prong of the Boyle test, the warning by the supplier of dangers known to the supplier but not to the Government, calls forth a factual issue to be resolved by trial in this case. There is evidence that as early as 1932 Eagle-Picher was aware of the hazards of asbestos. In that year, it received a report from the United States Bureau of Mines regarding asbestos at its Rock Wool Plant in Joplin, Missouri. The report noted that asbestos was one of the most dangerous dusts to which a person could be exposed. As a member of the Industrial Hygiene Foundation, Eagle-Picher in 1941 received a number of reports summarizing articles concluding that exposure to asbestos dust for as little as one year caused asbestosis and pulmonary cancer in some workers. There is evidence that, for many years, the Government also knew of potential hazards associated with asbestos. A 1937 report of the Association of Military Surgeons of the United States indicated that pulmonary fibrosis was a potential risk of asbestos exposure. In 1940, the Senior Medical Officer of the Brooklyn Naval Shipyard reported that asbestos was one of the primary health hazards among insulation workers at Naval shipyards. In 1941, Navy officials acknowledged that “we are not protecting the men as we should” from uncontrolled exposure to asbestos dust.
It is apparent from the foregoing that there is abundant evidence that both Eagle-Picher and the Government had knowledge of the dangers of asbestos. The true extent of that knowledge, when it was acquired, and when it was communicated, should be resolved at trial in order to answer the third question posed in Boyle. I concur only to the extent that remand is ordered on this issue.

. I do not accept the majority's view that the scope of our holding in Agent Orange has been "trimmed" by Boyle. The Supreme Court’s analysis of the military contractor defense in Boyle does not differ in any meaningful way from our earlier analysis of the defense in Agent Orange. The defense was bottomed on separation of powers concerns in both cases. The specifications in Agent Orange did not call for warnings, and we there applied the military contractor defense to bar the failure to warn claims of the opt-out plaintiffs.